Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II Claims 1-15 in the reply filed on 7/11/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Specification
The disclosure is objected to because of the following informalities: 
The title, written description and claims all appear to have numerous typographical errors or inconsistency in terminology.  “Clot-die coating” and “slot-die coating” is used throughout.  It is not clear if “clot” is a typo and intended to be slot.  As the terminology is found in the title, abstract, written description and claims.  Applicant’s are advised to carefully review all submitted documents and make appropriate corrections or provide a clarification to the terminology.
Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 8-12 and 13-15  recites the limitation  "the slot-die".  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi et al. (US 20130112910 A1).

Regarding claim 1, Noguchi et al. discloses a method of providing a piezoelectric device, comprising: 
providing a first electrode layer 60 on a substrate ¶147; 
coating at least one layer of piezoelectric material  70 using at least one of clot-die coating, dip coating ¶140, aerosol coating and R2R coating;; 
heat treating the at least one layer of piezoelectric material ¶145; and 
providing a second electrode layer 80 on the at least one layer of piezoelectric material ¶150.
	Noguchi et al. may be merely silent upon explicitly stating the piezo layer forming step is performed such that a layer of the at least one layer of piezoelectric material has a variation in thickness specifically of not more than ten percent.   As per paragraphs 34, 171, and  310 Noguchi et al. the process of Noguchi et al. is disclosed to mitigate thickness variation in order to improve uniformity.    
	At the time of the invention it was understood that uniformity in thickness was desirable, thus it would be obvious to one of ordinary skill in the art to optimize the layer forming process to form a layer of uniform thickness within the claimed parameters.
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the thickness variation (i.e. uniformity)  through routine experimentation and optimization to obtain optimal or desired device performance because the thickness variation (i.e. uniformity is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05

	Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	
	Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

	An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).


Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi et al. in view of Bharti et al. (US 20110260578 A1).

Regarding claim 5, Noguchi et al discloses a method of claim 1,however is silent upon the process further comprising: poling the at least one layer of piezoelectric material.  At the time of the invention poling of piezo materials was known and practiced.  As taught in Bharti et al. ¶[0002] “Production of an electric voltage in response to mechanical excitation (piezoelectricity) or thermal excitation (pyroelectricity) generally requires a material to have a preferred dipole orientation in its structure”  Dip coated piezo films ¶33 may be poled.  [0039] “After the film is heated (and optionally cooled), the film can then optionally be poled. Poling (or polarizing) the film can be accomplished as those of skill in the art know. An exemplary method of poling includes use of a corona poling process. Corona poling functions to align the charges within and around the microspheres in the film.”
	
	At the time of the invention it would be obvious to one of ordinary skill in the art to pole a piezo layer in order to improve the properties of the layer by aligning dipoles.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the piezo layer of Noguchi with corona poling as taught in Bharti, since applying a known technique  to a known device ready for improvement to yield predictable results is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 

 

Regarding claim 6, Noguchi et al discloses a method of claim 1, wherein each of the at least one layer of piezoelectric material has a thickness greater than two hundred nanometers (Noguchi et al. ¶199).

Regarding claim 7, Noguchi et al discloses a method of claim 6, wherein the thickness is greater than three hundred nanometers (Noguchi et al. ¶199).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



7/13/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822